Martin, J.,
delivered the opinion of the court.
The plaintiff and appellee has prayed that the appeal be dismissed with costs and damages, because this court cannot examine the merits of the case, inasmuch as by the agreement of the parties, the award was final, and to be the judgment of the court.
This is not, in our opinion, a ground of dismissal, because on the return of the award, either of the parties might have filed exceptions thereto, as if it was not made within the legal period, &c.
*336Tim answer to the appeal, prays that the judgment be annulled, so as to reverse that part of it which charges the plaintiff with costs.
The record shows that on the service of a rule on the defendant to show cause why the award should not be homo- , logated, the delendant tiled exceptions, charging misconduct x o o partiaLiy in the arbitiators, which he in no way supPorle<^! and judgment was given according to the award, in ^avor °f the plaintiff, who were ordered to pay costs.
^ is apparent that this condemnation of the costs is illegal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and that the plaintiff recover from the defendant the sum of one thousand five hundred eighty-eight dollars and seventy cents, with costs in both courts.